Name: Commission Regulation (EC) No 826/98 of 20 April 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities 21. 4. 98L 117/6 COMMISSION REGULATION (EC) No 826/98 of 20 April 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities21. 4. 98 L 117/7 ANNEX to the Commission Regulation of 20 April 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 142,0 212 108,7 624 191,0 999 147,2 0707 00 05 052 113,1 999 113,1 0709 90 70 052 101,0 999 101,0 0805 10 10, 0805 10 30, 0805 10 50 052 36,3 204 34,0 212 55,1 400 57,1 600 61,9 624 47,5 999 48,6 0805 30 10 388 59,5 600 96,2 999 77,8 0808 10 20, 0808 10 50, 0808 10 90 060 46,8 388 86,7 400 90,8 404 96,5 504 83,1 508 83,8 512 85,6 524 85,9 528 83,1 720 155,8 804 108,4 999 91,5 0808 20 50 388 71,7 512 72,3 528 87,2 804 137,2 999 92,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.